10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 2:20-mc-00046-SPL Document 18 Filed 01/19/21 Page 1 of 2

   
 
     
     
      

  

LODGED

_w FILED
James Everett Shelton RECEIVED ___ COPY
316 Covered Bridge Road —
King of Prussia, PA 19406 JAN 19 2021

(484) 626-3942
JesheltonS95@gmail.com

    

COURT
CLERK gee
A Gr JARIZONA
Dist ARNE PUTY
NN

BY

 

Plaintiff/Judgment Creditor, Pro Se

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

JAMES EVERETT SHELTON, NO. MC-20-00046-PHX-SPL
Plaintiff/
Judgment Creditor,

v.

FCS CAPITAL LLC, BARRY SHARGEL, & | SATISFACTION OF JUDGMENT AS

EMIL YASHAYEV TO ALL DEFENDANTS
Defendant (U.S. District Court, Eastern District of
Tudement » obiors Pennsylvania, Case No. 2:18-cv-03723-

JDW)

 

 

 

 

Plaintiff/Judgment Creditor JAMES EVERETT SHELTON, pro se, hereby acknowledges
full satisfaction of the Judgment issued on December 11, 2019 in favor of Plaintiff JAMES
EVERETT SHELTON and against Defendants FCS CAPITAL LLC, BARRY SHARGEL, and

EMIL YASHAYEY, jointly and severally, in the amount of $54,000.00.

DATED this 11" day of January, 2021

~ JAMES EVERETT SHELTON
Judgment Creditor, Pro Se

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 2:20-mc-00046-SPL Document 18 Filed 01/19/21 Page 2 of 2

CERTIFICATE OF SERVICE:
I, James Everett Shelton, Plaintiff/Judgment Creditor, do hereby certify that on January
11, 2021, I served true and correct copies of the foregoing Satisfaction of Judgment as to All
Defendants to the following parties via U.S. First Class Mail, addressed to the following parties:

FCS Capital LLC, f/k/a Business Debt Relief LLC
30 Montgomery Street, Suite 1200
Jersey City, NJ 07302-3829
Defendant/Judgment Debtor

Emil Yashayev
30 Montgomery Street, Suite 1200
Jersey City, NJ 07302-3829
Defendant/Judgment Debtor

Barry Shargel
30 Montgomery Street, Suite 1200
Jersey City, NJ 07302-3829
Defendant/Judgment Debtor

Secure Account Service LLC
c/o T'Shura Elias, Esq.
Lundberg & Elias, PLLC
3640 Hwy 95, Suite 140
Bullhead Citv, AZ 86442
Attorney for Garnishee

ems E Sol bn

Dated: January 11, 2021 James Everett Shelton!
316 Covered Bridge Road

King of Prussia, PA 19404

(484) 626-3942

Jeshelton595@gmail.com

Plaintiff/Judgment Creditor, Pro Se

 

 
